Citation Nr: 1810394	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.  

2.  Entitlement to an increased disability rating in excess of 20 percent for a left lower extremity varicose veins disability.

3.  Entitlement to an increased disability rating in excess of 40 percent for a right lower extremity varicose veins disability.


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from March 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  At worst, the Veteran has Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  This is a noncompensable level of hearing loss.

2.  From August 31, 2011 to the present, the Veteran's service-connected LEFT lower extremity varicose veins disability manifests in persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

3.  The Veteran's service-connected RIGHT and LEFT lower extremity varicose veins disabilities do not manifest in persistent ulceration or massive board-like edema, throughout the entire appeal period.    


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From August 31, 2011 to the present, the criteria are met for an increased 40 percent rating, but no greater, for the Veteran's service-connected LEFT lower extremity varicose veins disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.6, 4.9-4.14, 4.104, Diagnostic Code 7120 (2017).

3.  The criteria are not met for increased ratings in excess of 40 percent for the Veteran's service-connected RIGHT and LEFT lower extremity varicose veins disabilities.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.6, 4.9-4.14, 4.104, Diagnostic Code 7120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran filed an increased rating claim for his service connection bilateral hearing loss in August 2009, and for his service-connected bilateral lower extremity varicose veins in August 2011.  As noted above, the Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, (such as the present case), it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his disabilities on appeal have been more severe than at others, and rate them accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Therefore, in the present case, the Board will place a specific focus on evidence of record back to August 2008 (for the bilateral hearing loss disability) and back to August 2010 (for the varicose veins disability).  

      A.  Bilateral Hearing Loss at 0% - Schedular Basis

The Veteran's bilateral hearing loss disability is rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 0 percent rating is effective July 26, 2006.  

The Veteran filed an increased rating claim for bilateral hearing loss in August 2009.  As a lay person, the Veteran has claimed that his bilateral hearing loss is getting worse.  He believes that he is entitled to an increased rating greater than 0 percent throughout the entire appeal period.  He denies ear pain, drainage, or vertigo.  But in one instance, it is noted the Veteran did report the onset of head congestion, left aural fullness, and decreased left hearing at the same time.  These symptoms partially resolved, but he felt that his left ear hearing had worsened.  See February 2011 VA audiology diagnostic study note.  He reports he is a consistent hearing aid wearer and is very pleased with his current hearing aids.  He has been advised to use effective communication strategies due to the effects of his hearing loss (face-to-face, no background noise, same room, and good lighting).  He reports the following overall functional impairments from his hearing loss - he is constantly asking people to repeat themselves (repetition), especially when approached on the left side, but hearing aids have helped with this.  Without hearing aids, he asserts he has problems hearing when there is background noise.  But in general, he has difficulty hearing and understanding conversations in any situation.  See September 2009 VA audiology diagnostic study note; November 2009 VA audiology examination; and July 2014 VA audiology examination.   

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

For exceptional patterns of hearing impairment, VA regulation also provides that when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

For exceptional patterns of hearing impairment, VA regulation also provides that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

Upon review, the Board finds that the evidence of record does not warrant an increased disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a higher compensable rating:

VA treatment records dated from 2008 to 2015 at times discuss the Veteran's difficulties hearing and his use of VA hearing aids.  On several occasions, he denied ear pain, drainage, or vertigo.  

A September 2009 VA audiology diagnostic study note for the right ear recorded mild, sloping to moderately severe sensorineural hearing loss from 500 Hertz to 8000 Hertz.  There was normal middle ear compliance.  For the left ear, mild, sloping to severe sensorineural hearing loss from 250 Hertz to 8000 Hertz was recorded.  Again, there was normal middle ear compliance.  The hearing stability was noted to be good, with no significant changes for either ear since the baseline evaluation in prior VA treatment records.  His hearing aids were functioning appropriately.  

A February 2011 VA audiology diagnostic study note for the right ear recorded mild, gently sloping to moderately severe sensorineural hearing loss from 500 Hertz to 8000 Hertz.  There was a normal tympanogram, but absent acoustic reflexes in the right ear.  For the left ear, mild, gently sloping to moderately severe sensorineural hearing loss from 250 Hertz to 8000 Hertz was recorded.  There was a normal tympanogram, but absent acoustic reflexes in the left ear.  It was also noted there was "no significant change in hearing stability since last evaluation in 2009."  The Veteran successfully uses his VA hearing aids.   

With regard to both the September 2009 and February 2011 VA audiology diagnostic study notes discussed above, 38 C.F.R. § 4.85(a) specifically requires that examinations for hearing impairment used for VA purposes "must" have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list.  Therefore, VA hearing aid tests found within VA outpatient treatment records cannot be used to support an increased rating because these tests are conducted differently than C&P tests and are not in accordance with VA regulations.  Simply put, VA hearing aid evaluations, such as the above, are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his / her particular audiometric demands.  As such, they are not suitable for rating purposes and are entitled to limited probative value.  

In November 2009, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
45
50
65
75
LEFT
50
55
60
70

The pure tone threshold average was 59 decibels in the right ear and 59 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear and 96 percent in the left ear.    
These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Finally, in July 2014, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
40
50
60
60
LEFT
40
55
55
60

The pure tone threshold average was 53 decibels in the right ear and 53 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 90 percent in the right ear and 82 percent in the left ear.    
These audiometric findings equate to Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) still reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The evidence of record fails to show any evidence of worsening of the Veteran's bilateral hearing loss disability after the July 2014 VA audiology examination.

The Board has also considered the provisions of 38 C.F.R. § 4.86 to determine whether there is an exceptional pattern of hearing impairment.  However, the Veteran has not had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, a higher evaluation in excess of 0 percent cannot be granted for an exceptional pattern of hearing impairment, as this is not demonstrated in the record.  

Consequently, the evidence of record does not support an increased disability rating in excess of 0 percent for the Veteran's bilateral hearing loss on a schedular basis.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

      
      B.  Bilateral Hearing Loss at 0% - Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

At the outset, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), to clarify that an extraschedular rating is no longer available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830 (December 8, 2017).  The final rule is effective January 8, 2018, and applies to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA on January 8, 2018.  Therefore, effective January 8, 2018, the Board no longer has to include a discussion of combined effects in any extraschedular analysis.  This rule effectively negates the previous holding of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), in which the Federal Circuit had held that VA must consider the need for extraschedular review by evaluating the collective impact of two or more service-connected disabilities, in addition to evaluating the effect of a single service-connected disability.  Therefore, effective January 8, 2018, VA has amended 3.321(b)(1) to explain that that an extraschedular analysis need only apply to a single disability, rather than upon consideration of multiple service-connected disabilities as the Federal Circuit previously held in Johnson.  Accordingly, the Board is considering whether an extraschedular referral is warranted only on an individual basis for the Veteran's bilateral hearing loss disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In discussing the first element of Thun on whether any unusual symptoms reported by the Veteran are contemplated by the rating criteria, with regard to the Veteran's bilateral hearing loss disability, the Board finds that the majority of the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6100.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  

In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  

In fact, in Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017), the Court recently held that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  In other words, VA's schedular rating criteria for hearing loss already contemplate the specific functional effects of hearing impairment.  Id.  Accordingly, the Board finds that the majority of the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in VA's Rating Schedule.  

In Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017), the Court relied on Doucette and affirmed the denial of an extraschedular referral for hearing loss.  The Court reiterated that, absent other factors, the complaint of difficulty understanding conversations in various contexts was "squarely within the type of symptoms and functional effects contemplated and compensated by VA's schedular rating criteria."   

However, in discussing the first element of Thun, the Board does acknowledge the Veteran's description of some unusual symptomatology in the record that may be associated with his service-connected bilateral hearing loss disability.  Specifically, in one instance in the record, the Veteran described an onset of head congestion, left aural fullness, and decreased left hearing at the same time.  These symptoms partially resolved, but he felt that his left ear hearing had worsened.  See February 2011 VA audiology diagnostic study note.  

Therefore, initially, the Board observes that some of the manifestations of his bilateral hearing loss disability may not be listed by the rating criteria, such that the schedular criteria may be inadequate.  Thun, 22 Vet. App. at 115-116.   However, no medical professional of record has diagnosed the Veteran with a specific disability due to head congestion or left aural fullness, as the result of his service-connected bilateral ear hearing impairment. 

In any event, assuming for the sake of argument that the rating criteria do not cover all of the Veteran's symptomatology for his bilateral hearing loss disability, the Board finds no probative evidence this disability causes "marked" interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  As such, the second element of Thun is not met here.  In this regard, "some" interference with employment is already contemplated by the disability rating that assigned for the Veteran's bilateral hearing loss disability.  However, this is not tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned 0 percent rating for his bilateral hearing loss.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  

In the present case, the Veteran is currently 65 years old.  He was awarded a TDIU effective back to November 19, 2011, based on the fact that he could no longer work due to the combination of his service-connected disabilities.  These disabilities include bilateral lower extremity varicose veins, type II diabetes mellitus, tinnitus, bilateral lower extremity peripheral neuropathy, and his bilateral hearing loss.  The varicose veins and lower extremity disorders would affect employment requiring prolonged walking or standing, such as his work as a diesel mechanic.  For hearing loss, his functional impairment includes difficulty hearing people at work.  And his hearing loss and tinnitus would affect certain types of employment.  However, there is neither a lay allegation nor any clinical evidence of record establishing that his service-connected bilateral hearing loss cut his career short or caused him to miss time from work.  In short, no probative evidence of record demonstrates "marked" interference with employment due to the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 3.321(b)(1).

In addition, there is no probative evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his hearing loss disability has been solely on an outpatient basis, and he has not been frequently hospitalized due to his service-connected hearing loss.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

      C.  Left LE Varicose Veins at 20% 

The Veteran's service-connected varicose veins of the LEFT leg are rated as 20 percent disabling under Diagnostic Code 7120, varicose veins.  38 C.F.R. § 4.104 (2017).  This 20 percent rating is effective from July 26, 2006.  

The Veteran filed a claim for an increased rating that was received in August 2011.  The Veteran indicates he cannot stand or walk for very long.  Even when seated, he occasionally has to elevate his feet and legs to relieve swelling, numbness, and burning.  Thus, he can no longer sit down to work.  He says he has "ulceration" in his lower legs, which prevented him from operating control pedals and brakes at his job, or even to work as a part-time as a teacher aid.  See October 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and attachments.  As noted above, the Veteran was already awarded a TDIU, in part due to his service-connected lower extremity varicose veins disability, effective from November 19, 2011.  

Under Diagnostic Code 7120, a 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104 (2017).  

A note following these diagnostic criteria provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id.

Cyanosis is defined as a bluish discoloration of the skin.  See Dorland's Illustrated Medical Dictionary 410 (28th ed. 1994).

And according to Dorland's Illustrated Medical Dictionary, 27th ed., at 452, stasis dermatitis is "an often chronic, usually eczematous dermatitis, which initially involves the inner aspect of the lower leg just above the internal malleolus and which later may involve the entire leg or portions thereof, characterized by edema, pigmentation, and commonly ulceration; it is due to venous insufficiency."

While Diagnostic Code 7120 has not been directly addressed by the Court, the Board finds that the criteria for an evaluation in excess of 20 percent under Diagnostic Code 7120 for varicose veins are essentially successive in nature.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008) (noting that successive rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component).

Successive criteria were also described in Camacho v. Nicholson, 21 Vet. App. 360, 366-367 (2007).  Criteria are successive where each higher rating required all of the criteria manifested in the immediately lower rating plus some additional criterion or criteria.  Id.  It is noted that 38 C.F.R. § 4.7 and  § 4.21 are not applicable to successive criteria.  Id.  This is because awarding a higher rating would eliminate the need for a lower rating if the symptoms established for either rating could be the same.  Id.  This differs from the nonsuccessive criteria where a veteran could manifest some of the criteria from a lower rating and some from a higher rating, in which case the Board should apply § 4.7 and § 4.21 when there is a question as to which evaluation the veteran's disability more nearly approximates.  Tatum, 23 Vet. App. at 156.  Again, the criteria for rating varicose veins (Diagnostic Code 7120) are successive in nature.  

Moreover, with regard to varicose veins, the Board notes that the Veteran's lay testimony is competent to establish the presence of symptomatology that is within his personal experience, such as swelling, pain, and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469-70.  In fact, the Court has specifically held that since varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is similarly competent to testify as to facts that are within his actual observation, such as his use of compression hosiery or elevating his leg to obtain relief from pain.

At the outset, the facts of the case do not support the application of any other diagnostic codes for varicose veins disabilities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  In other words, Diagnostic Code 7120, directly addressing varicose veins, is clearly the most appropriate criteria for this case.  In particular, both the January 2012 and July 2014 VA varicose vein examiners observed there was no peripheral vascular disease (PVD), no aneurysm of any arteries, no aortic aneurysm, no arterioschlerosis obliterans, no thromboangiitis obliterans, no angioneurotic edema, no traumatic arteriovenous fistula, no erythromelalgia, no amputation of extremity, no surgery, no revascularization, no claudication on walking, no persistent coldness, no ischemic limb pain at rest, no trophic changes, no deep ischemic ulcers, and no Raynaud's syndrome.  Finally, there was no diminishment in function such that amputation with prosthesis would equally serve the Veteran for either lower extremity.  

In any event, the Court has held that it is error as a matter of law to rate by analogy when a condition is specifically listed in the Rating Schedule.  Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).  In the present case, varicose veins is specifically listed in the Rating Schedule under Diagnostic Code 7120.   

Upon review, the evidence of record supports an increased 40 percent rating, but no higher, for the Veteran's service-connected LEFT lower extremity varicose veins disability, throughout the entire appeal period.  Specifically, the Veteran's left leg varicose veins disability causes persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, meeting the criteria for a higher 40 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  In particular, the Board has considered the following medical and lay evidence of record in support of a higher 40 percent rating: 
  
A June 2010 VA primary care note revealed that both lower extremities exhibited stasis skin changes and edema.   

A March 2011 VA primary care note recorded pitting pretibial edema for both lower extremities.  

A January 2012 varicose veins examination revealed that for both legs, there was persistent stasis pigmentation or eczema.  In addition, edema was observed at the bilateral lower extremities.  All lower extremity pulses for both legs were +1 - meaning "markedly impaired."

A February 2012 VA primary care initial evaluation note indicated that for the lower extremities, there was "1-2 + bilateral pedal edema."  

VA right ankle X-rays dated in April 2014 showed generalized soft tissue swelling.  There were arterial and venous calcifications of the soft tissue.  

A July 2014 VA varicose veins examiner observed stasis pigmentation or eczema in both legs.  All lower extremity pulses for both legs were +1, which is "markedly impaired."  There was no change or progression in diagnosis.  The functional impact was difficulty with prolonged walking or standing.

A November 2014 VA primary care note indicated that for both lower extremities, peripheral pulses were 2+, which is indicative of moderate impairment.  

Accordingly, in light of the above evidence demonstrating persistent edema and stasis pigmentation, a higher 40 percent rating for a LEFT lower extremity varicose veins disability is warranted throughout the entire appeal period under Diagnostic Code 7120.  38 C.F.R. § 4.3.  

Here, the factually ascertainable increase in disability for the left lower extremity (June 2010), precedes the date of the increased rating claim (August 31, 2011), by more than a year.  In this regard, as discussed above, a June 2010 VA primary care note revealed that both lower extremities exhibited stasis skin changes and edema at that time.  When an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2)).  See also Harper v. Brown, 10 Vet App 125, 126 (1997).  Hence, the date that the increased rating claim was received (August 31, 2011) is the proper effective date for the 40 percent rating for the left lower extremity; thus, the 40 percent rating should be staged from that date.  See 38 C.F.R. § 3.400(o)(2).  
      
      
      
      
      D.  Left and Right LE Varicose Veins at 40% Each

In light of the findings above, the Veteran's service-connected varicose veins of the LEFT leg is rated as 40 percent disabling under Diagnostic Code 7120.  This 40 percent rating for the LEFT leg is effective from August 31, 2011.  

In addition, the Veteran's service-connected varicose veins of the RIGHT leg is rated as 40 percent disabling under Diagnostic Code 7120.  This 40 percent rating for the RIGHT leg is effective from July 26, 2006.

The Veteran filed his increased rating claim for both legs on August 31, 2011.  He contends that he suffers from "constant pain at rest" in the right lower extremity.  He also has persistent edema in the lower extremities.  He regularly uses a cane for ambulation.  He says he has "ulcerations in the lower legs."  He cannot stand or walk for very long.  Even when seated, he occasionally has to elevate his feet and legs to relieve swelling, numbness, and burning.  He points out that this should be taken into account in rating his varicose veins disability higher than 40 percent for each leg.  See June 2014 VA Form 9 and October 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and attachments.  

However, upon review, the evidence of record does not reflect higher ratings above the current 40 percent ratings assigned, for both the right and left lower extremity varicose veins.  That is, the most probative medical and lay evidence of record does not establish the criteria for higher 60 or 100 percent ratings - such as persistent ulceration or massive board-like edema.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  

In particular, the following medical and lay evidence of record fails to meet the criteria for a higher 60 or 100 percent rating for varicose veins:

VA treatment records dated in 2008 and 2009 recorded no ulcers in the lower extremities. 

January 2010 and February 2010 VA primary care notes documented that for the lower extremities, there was no clubbing, cyanosis, lesions, or ulcers.  

A March 2010 VA nursing outpatient operative note revealed there were no wounds, no pressure ulcers, and no other skin problems.

A June 2010 VA primary care note indicated that the lower extremities had bilateral stasis skin changes with erythema of the right calf, but "no suspicious lesions."  

A March 2011 VA primary care note recorded "no suspicious lesions."  

A December 2011 VA risk assessment screening note observed there were no wounds, no pressure ulcers, and no other skin problems.

The January 2012 varicose veins examiner, after performing ankle / brachia index testing, assessed no ulcerations, no claudication, and no trophic changes for the left leg.  For the right leg, there was a finding of "intermittent ulceration."  Notably, this VA examiner did not describe this ulceration as "persistent."  There was also a finding of "no massive board like edema" in either lower extremity.  Finally, there was a notation of "no deep ischemic ulcers."  This evidence directly supports a rating of 40 percent, but no higher, in each leg under Diagnostic Code 7120 (varicose veins).  See 38 C.F.R. § 4.104.  

The January 2012 VA skin examination confirmed the Veteran had dermatitis or eczema on the lower extremities.  The VA skin examiner diagnosed stasis dermatitis - dark erythematous appearing flat well-demarcated changes on lower 1/3 of right leg.  Also there were varicose veins in the lower 1/3 of both legs, but more extensive on the right leg.  Most importantly, however, there was no mention of ulcers or sores.  

An April 2014 VA orthopedic surgery note commented the Veteran was morbidly obese.  There was chronic VI skin extending to proximately the third tibial, but no wounds.  Increased varicosities were also observed. 

A July 2014 VA varicose veins examination remarked the Veteran has aching and fatigue in both legs after prolonged standing or walking.  His symptoms are relieved by elevation of the extremity in both legs.  All lower extremity pulses for both legs were +1 - markedly impaired.  For the left leg, the Veteran had stasis pigmentation or eczema, but there was no mention of ulceration for the left leg.  For the right leg, the VA examiner confirmed the presence of persistent stasis pigmentation or eczema, persistent subcutaneous induration, and intermittent edema.  Although the VA examiner determined there was "intermittent ulceration" in the right leg, this ulceration was not described as "persistent."  And although the VA examiner identified "constant pain at rest in right leg only," the VA examiner reflected that there was "no massive board-like edema" in either leg.  This evidence directly supports a rating of 40 percent, but no higher, in each leg under Diagnostic Code 7120 (varicose veins).  See 38 C.F.R. § 4.104.  

In fact, sometimes, the record fails to reveal "persistent edema" or any edema at all in either lower extremity, which provides evidence against a rating higher than 40 percent for either leg.  See e.g., 2008 and 2009 VA treatment records - no edema in lower extremities; July 2008 VA primary care note - no edema in lower extremities; March 2009 and May 2009 VA primary care notes - no lower extremity edema; January 2010 and February 2010 VA primary care notes - no edema or clubbing in lower extremities; August 2010 VA primary care note - no edema in lower extremities; December 2011 VA ophthalmology history and physical note - no ankle edema in lower extremities; November 2012 VA primary care note - no edema in lower extremities; and March 2014 VA primary care note - no edema or pedal edema in lower extremities.  

The Board acknowledges the Veteran's lay assertion of  "ulcerations" in both legs.  See e.g., October 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and attachments.  In increased rating claims, the Court has held the Veteran is competent to describe ulceration in his legs, since varicose veins may be diagnosed by their unique and readily identifiable features.  See again Barr 21 Vet. App. at 309.  However, such descriptions of this disability must be considered in conjunction with the clinical evidence of record discussed above, and the pertinent rating criteria.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative.  See again Barr, 21 Vet. App. at 310 (emphasis added).  As to credibility and probative weight, contrary to the Veteran's lay assertions, the clinical evidence of record above often reveals no ulceration in either leg, or at most "intermittent ulceration" in the right leg.  See January 2012 and July 2014 VA varicose vein examinations.  In other words, the Veteran's lay assertions regarding his alleged "persistent" ulceration in both legs are unsupported by all other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In summary, the clinical observations of VA medical professionals throughout the appeal are more probative as to the presence and degree of lower extremity ulceration, and carry more weight.  

Accordingly, the Board finds that the preponderance of the evidence is against  disability ratings greater than 40 percent for varicose veins of the right and left legs.  38 C.F.R. § 4.3.  

With regard to the bilateral lower extremity varicose veins disabilities, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

	(CONTINUED ON NEXT PAGE)


ORDER

A compensable disability rating for bilateral hearing loss disability is denied. 

Effective August 31, 2011, an increased disability rating of 40 percent for a LEFT lower extremity varicose veins disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Increased disability rating in excess of 40 percent for LEFT and RIGHT lower extremity varicose veins disability are denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


